DETAILED ACTION

This Office Action is a response to an application filed on 05/17/2021, in which claims 1-5, 8-15, and 18-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-5, 8-15, and 18-20 have been considered but are not persuasive. 
In regards to claim 1 applicant argues that the combination of  Saitoh, Kuno, and Watabu does not disclose the limitation of: “an automated actuator configured to, when a controller determines that received content is two-dimensional content, cause the hinge mechanism to automatically move the left lens assembly and the right lens assembly to a first orientation for viewing two-dimensional content, and when the controller determines that the received content is three-dimensional content, cause the hinge mechanism to automatically move the left lens assembly and the right lens assembly to a second orientation for viewing three-dimensional content” as recited in claim 1.
However, examiner respectfully disagrees. Saitoh discloses a pair of glasses having a flip-up mechanism (Fig. 10A) allowing a user to flip down a left-eye and a right eye liquid crystal shutter to view 3D content or flip them up for viewing 2D content (Fig. 10A-B and paragraph 56). In addition, Kuno, discloses one or more chips responsible for determining the changeover between the 2D or 3D image signal on the display when the determination signal from the determination unit is a signal indicating a 2D image or a 3D image (see paragraph 50-52). Furthermore, Watabu discloses a transceiver, which receives a signal form a display unit and based on the received signal, it switches the shutter glasses form 2D to 3D (paragraph 134-136).  As mentioned in the Final action dated 07/26/2018,  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In this case, Saitoh discloses the flip up and flip down mechanism of the lenses in order to switch between 2D and 3D viewing of the content displayed on the display unit, thus adding a mechanism to automatically switch the orientation of the lenses in response to the display unit switching the content from 2D to 3D is not sufficient to distinguish over the prior art. Therefore, claim 1 remains rejected over prior art in light of the Venner decision. 
Claims 1-5, 8-15, and 18-20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2010/0201897 A1) in view of Kuno (US 2010/0182404 A1) and further in view of Watabu (US 2011/0141248 A1).

Regarding claim 1, Saitoh discloses: A system for viewing a stereoscopic display (see Saitoh, paragraph 13, a three-dimensional image recognition apparatus), the system comprising: 
a frame chassis (see Saitoh, Fig. 10A, frame 23); 
a hinge mechanism (see Saitoh, paragraph 56 and Fig. 10A, flip-up mechanism 25); 
a left lens assembly (see Saitoh, paragraph 35, the liquid crystal shutter glasses have liquid crystal shutters 45 including a right-eye liquid crystal shutter 45a and a left-eye liquid crystal shutter 45b) coupled to the frame chassis via the hinge mechanism (see Saitoh, paragraph 56, the liquid crystal shutter 45 is attached to the frame 23 of glasses 13 via a flip-up mechanism 25) and configured to be transparent to a first image output by the stereoscopic display and opaque to a second image output from the stereoscopic display (see paragraph 42 and 47);
(see Saitoh, paragraph 35, the liquid crystal shutter glasses have liquid crystal shutters 45 including a right-eye liquid crystal shutter 45a and a left-eye liquid crystal shutter 45b) coupled to the frame chassis via the hinge mechanism (see Saitoh, paragraph 56, the liquid crystal shutter 45 is attached to the frame 23 of glasses 13 via a flip-up mechanism 25) and configured to be transparent to the second image output and opaque to the first image output (see paragraph 42 and 47);
an automated actuator configured to cause the hinge mechanism to automatically move the left lens assembly and the right lens assembly to a first orientation for viewing two-dimensional content, and cause the hinge mechanism to automatically move the left lens assembly and the right lens assembly to a second orientation for viewing three-dimensional content (see Saitoh, Fig. 10A-B and paragraph 56, Saitoh does not mention an automated actuator configured to change the orientation of the lenses, however, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In this case, Saitoh discloses the flip up and flip down mechanism of the lenses, but does not mention that this mechanism is performed automatically. However, providing an automatic or mechanical means to switch the orientation of the lenses is not sufficient to distinguish over the prior art).
Saitoh does not disclose: a controller configured to determine whether received content is two-dimensional content or three-dimensional content.

a controller configured to determine whether received content is two-dimensional content or three-dimensional content (see Kuno, paragraph 50-52, determining whether the image signal is 2D or 3D).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a controller configured to determine whether received content is two-dimensional content or three-dimensional content” as taught by Kuno in the shutter glasses taught by Saitoh to improve the usability for viewing by users, in cases where the type of broadcasting is changed over between 2D broadcasting and 3D broadcasting (see Kuno, paragraph 19).
The combination of Saitoh and Kuno does not explicitly disclose: switch between the first orientation (for viewing two-dimensional content presented by the stereoscopic display) and the second orientation (for viewing three-dimensional content presented by the stereoscopic display) in response to receiving an electronic signal indicating whether the stereoscopic display is displaying two-dimensional content or three-dimensional content.
However, Watabu from the same or similar endeavor discloses: switch between the first orientation (for viewing two-dimensional content presented by the stereoscopic display) (see Watabu, paragraph 136) and the second orientation (for viewing three-dimensional content presented by the stereoscopic display) (see Watabu, paragraph 135) in response to receiving (see Watabu, Fig. 16, receiver 451) an electronic signal (see Watabu, Fig. 12, signal G2) indicating whether the stereoscopic display is displaying two-dimensional content or three-dimensional content (see Watabu, paragraph 134 and Fig. 12, control signal G2 controls the shutters to operate in 2D or 3D mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “switch between the first orientation (for viewing two-dimensional content presented by the stereoscopic display) and the second orientation (for viewing three-dimensional content presented by the stereoscopic display) in response to receiving an electronic signal indicating whether the stereoscopic display is displaying two-dimensional content or three-dimensional content” as taught by Watabu in the shutter glasses taught by Saitoh and Kuno to enable a plurality of viewers to watch identical video content simultaneously according to their individual stereoscopic viewing tolerances (see Watabu, paragraph 9).

Regarding claim 2, the combination of Saitoh, Kuno and Watabu discloses: The system of claim 1, wherein the first orientation comprises an orientation for viewing two-dimensional content presented by the stereoscopic display (see Saitoh, Fig 10B and paragraph 56, observing regular images on the display), and the second orientation comprises an orientation for viewing three-dimensional content presented by the stereoscopic display (see Saitoh, Fig 10A and paragraph 56, observing 3D display images).

Regarding claim 3, the combination of Saitoh, Kuno and Watabu discloses: The system of claim 1, wherein the first image output comprises a first portion of stereoscopic output generated by the stereoscopic display (see Saitoh, paragraph 47, field sequential display unit 20 displays right eye images), and the second image output comprises a second portion of stereoscopic output generated by the stereoscopic display (see Saitoh, paragraph 47, field sequential display unit 20 displays left eye images).

Regarding claim 4, the combination of Saitoh, Kuno and Watabu discloses: The system of claim 1, further comprising: one or more sensors positioned to detect whether, when the system is worn by a user, the left lens assembly and the right lens assembly are in a first orientation for viewing two-dimensional content presented by the stereoscopic display or a second orientation for viewing three-dimensional content presented by the stereoscopic display (see Kuno, Fig, 3C, switch 26 coupled to the hinge 25), wherein the one or more sensors are coupled to the hinge mechanism (see Kuno, Fig, 3C, switch 26 coupled to the hinge 25) and are configured to generate a signal based on a current orientation of the left lens assembly and the right lens assembly (see Kuno, paragraph 49, the signal reception unit 11 receives the signal (for example, infrared ray or radio wave) transmitted from the dedicated glasses 103 and, further, informs to the 2D/3D changeover unit 8 of the operation state of the dedicated glasses 103).

Regarding claim 8, the combination of Saitoh, Kuno and Watabu discloses: The system of claim 1, further comprising a wireless communication transceiver configured to transmit information to and receive information from the stereoscopic display (see Kuno, paragraph 56, signal transmission/reception unit 24).

Regarding claim 9, the combination of Saitoh, Kuno and Watabu discloses: The system of claim 8, further comprising a controller configured to cause a signal to be transmitted to the stereoscopic display (see Kuno, paragraph 48-49, signal reception unit receives a signal from dedicated glasses 103 indicating the state of the dedicated glasses) when the left lens assembly and the right lens assembly are switched from the first orientation to the second orientation (see Kuno, Fig. 5A and paragraph 64, 3D to 2D).

Regarding claim 10, claim 10 is drawn to a display system having limitations similar to the apparatus claimed in claim 1 treated in the above rejections.  Therefore, display system claim 10 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above. Furthermore, Saitoh discloses: A stereoscopic display system (see Saitoh, paragraph 47, field sequential display unit 20) comprising: 
a stereoscopic display configured to present a first image output and a second image output (see Saitoh, paragraph 47, field sequential display unit 20 displays right eye images and left eye images).

Regarding claim 11, claim 11 is drawn to a display system having limitations similar to the apparatus claimed in claim 2 treated in the above rejections.  Therefore, display system claim 11 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used above.

Regarding claim 18, claim 18 is drawn to a display system having limitations similar to the apparatus claimed in claim 8 treated in the above rejections.  Therefore, display system claim 18 correspond to apparatus claim 8 and is rejected for the same reasons of anticipation as used above.

Regarding claim 19, claim 19 is drawn to a display system having limitations similar to the apparatus claimed in claim 9 treated in the above rejections.  Therefore, display system claim 19 correspond to apparatus claim 9 and is rejected for the same reasons of anticipation as used above.

Regarding claim 20, claim 20 is drawn to a display system having limitations similar to the apparatus claimed in claim 3 treated in the above rejections.  Therefore, display system claim 20 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used above.

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2010/0201897 A1) in view of Kuno (US 2010/0182404 A1), Watabu (US 2011/0141248 A1), and further in view of Isshii (US 2012/0056885 A1).

Regarding claim 5, the combination of Saitoh, Kuno and Watabu discloses: The system of claim 1, further comprising: one or more sensors positioned to detect whether, when the system is worn by a user, the left lens assembly and the right lens (see Kuno, Fig, 3C, switch 26 coupled to the hinge 25), but does not disclose: wherein the one or more sensors include an orientation marker mounted on at least one of the left lens assembly and the right lens assembly.
However, Ishii from the same or similar endeavor discloses: wherein the one or more sensors include an orientation marker mounted on at least one of the left lens assembly and the right lens assembly (see Ishii, Fig. 15A, MKR and MKL).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the sensor array include an orientation marker mounted on at least one of the left lens array and the right lens array” as taught by Ishii in the shutter glasses taught by Saitoh, Kuno, and Watabu to suppress a situation in which the player is given a wrong impression (i.e., can reduce inconsistency) when implementing stereovision (see Ishii, paragraph 45).

Regarding claim 12, claim 12 is drawn to a display system having limitations similar to the apparatus claimed in claim 5 treated in the above rejections.  Therefore, display system claim 12 corresponds to apparatus claim 5 and is rejected for the same reasons of anticipation as used above.

Regarding claim 13, the combination of Saitoh, Kuno, Watabu, and Ishii discloses: The stereoscopic display system of claim 12, further comprising a (see Ishii, Fig. 15B, imaging section 162) configured to generate an image of the orientation marker when the subsystem is positioned for viewing the stereoscopic display (see Ishii, Fig. 15B and paragraph 240).

Regarding claim 14, the combination of Saitoh, Kuno, Watabu, and Ishii discloses: The stereoscopic display system of claim 13, further comprising a controller configured to determine an orientation of the left lens assembly and the right lens assembly based on the image of the orientation marker (see Ishii, paragraph 240, the positions of the left eye and the right eye of the player when viewed from the display section 190 are detected based on the image recognition results).

Regarding claim 15, the combination of Saitoh, Kuno, Watabu, and Ishii discloses: The stereoscopic display system of claim 14, wherein the controller is further configured to change a display mode of the stereoscopic display (see Ishii, paragraph 241, provide the player with a stereoscopic image that changes in real time) based on the orientation of the left lens assembly and the right lens assembly (see Ishii, paragraph 240-241, detecting position of the left-eye and right-eye and provide stereoscopic images based on detected positions).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483